91 S.W.3d 143 (2002)
MAIL-WELL COMMERCIAL PRINTING, INC., Appellant,
v.
CITY OF CRESTWOOD, Missouri, Respondent.
No. ED 81089.
Missouri Court of Appeals, Eastern District, Division One.
November 26, 2002.
John N. Borbonus III, St. Louis, MO, for appellant.
Robert J. Golterman, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, and GEORGE W. DRAPER III, JJ.

ORDER
PER CURIAM.
Mail-Well Commercial Printing, d/b/a Color-Art, (hereinafter, "Color-Art") appeals from the circuit court's judgment upholding the decision of the Board of Aldermen of the City of Crestwood (hereinafter, "the Board") denying its revised application for site plan approval for improvements to its property. Color-Art claims the Board erred in denying its application because said denial had no factual basis, deprived Color-Art of its state and federal due process rights, and impermissibly delegated the Board's authority to its private citizens.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the Board's decision was supported by competent and substantial evidence based upon the whole record. Rice v. Board of Adjustment of Village of Bel-Ridge, 804 S.W.2d 821, 822 (Mo.App. E.D.1991). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).